Title: From John Quincy Adams to William Smith Shaw, 9 November 1804
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir.
Washington City 9. Novr: 1804.

I enclosed from New-York, for you, as you requested, a copy of Commodore Morris’s Defence, which I presume you have before this received, and which you will find an interesting and important pamphlet.—As you are fond of preserving public documents I now send you that part of the President’s Message, with the accompanying papers, which is now printed; you shall have the remainder as it issues from the press—I have found here the copy of the pamphlet of the Rhode-Island merchants, which I promised you, and will keep for you, it being too large to forward by the mail.
I enclose you a check on the Branch-Bank, in Boston, for two hundred and fifty dollars—I will thank you to receive the money in a Bill or Bills of the Washington or Baltimore Branches, and forward them on to me immediately, by the Mail. Please to let me know also when you receive the rent due from Mr: Gurley, and from Mr: Delisle—The money to be deposited in the Branch Bank, as I requested before I left Boston.
Your’s sincerely.
John Quincy Adams.